DETAILED ACTION
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2020/0228668 A1).

With regards to Claim 1, Yamazaki teaches an information processing apparatus (i.e., Figure 1), comprising: an event notification receiver that receives the same event notification as for a user terminal (i.e.,  in a case where an abnormality of a display system occurs in the operation unit 106, the MFP 100 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is hidden so as to prevent the user from performing an erroneous operation. At the same time, the remote client terminal 800 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is made operable, Paragraph 105; Figure 14, Item 1401; Figure 12, Item 1201); a read information receiver that receives read information indicating that the user terminal has confirmed the event notification (i.e.,  in a case where an abnormality of a display system occurs in the operation unit 106, the MFP 100 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is hidden so as to prevent the user from performing an erroneous operation. At the same time, the remote client terminal 800 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is made operable, Paragraph 105); and an event processor that executes different processing regarding the event notification on the basis of whether or not the read information was received by the read information receiver (i.e.,  In addition, a “CONTINUE OPERATION” software switch 603 functioning as an instruction portion to be pressed by the user to continue the operation is disposed, Paragraph 65)

With regards to Claim 2, Yamazaki teaches a display unit, wherein the event processor executes different processing in the display unit of the event notification (i.e.,  in a case where an abnormality of a display system occurs in the operation unit 106, the MFP 100 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is hidden so as to prevent the user from performing an erroneous operation. At the same time, the remote client terminal 800 notifies the user of the abnormality of the operation unit 106 while an operation continuation button is made operable, Paragraph 105; Figure 14, Item 1401; Figure 12, Item 1201)

The limitations of Claim 5 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0228668 A1) in view of Sueshige (US 2021/0373826 A1).
	
With regards to Claim 3, Yamazaki teaches the above disclosed subject matter. However, Yamazaki does not explicitly disclose wherein the event notification includes a first event notification and a second event notification of a type different from that of the first event notification; and in a case where the event notification received by the event notification is the first event notification, the event processor does not display the first event notification on the display unit when the read information receiver receives the read information.  Sueshige does teach wherein the event notification includes a first event notification and a second event notification of a type different from that of the first event notification; and in a case where the event notification received by the event notification is the first event notification, the event processor does not display the first event notification on the display unit when the read information receiver receives the read information (i.e., On the other hand, if it is determined that the selection list is included in the notification information, in step S904, the CPU 413 displays, on the display unit 408, buttons associated with the selection list included in the notification message, that is, an operation unit capable of accepting a selection operation of the user., Paragraph 63; Figure 11; thus once user confirms notification, printer operation will continue normally) in order to enable a mobile terminal apparatus to instruct control of the print processing in a printer remotely (Paragraph 5).  Therefore, based on Yamazaki in view of Sueshige, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sueshige with the system of Yamazaki in order to enable a mobile terminal apparatus to instruct control of the print processing in a printer remotely.
	 
With regards to Claim 4, Yamazaki teaches the above disclosed subject matter. However, Yamazaki does not explicitly disclose wherein, in a case where the event notification received by the event notification receiver is the second event notification, even if the read information receiver has received the read information, the event processor displays the second event notification on the display unit.  Sueshige does teach wherein, in a case where the event notification received by the event notification receiver is the second event notification, even if the read information receiver has received the read information, the event processor displays the second event notification on the display unit (i.e., FIG. 14 is a view showing an example of a screen in which the notification information is displayed on the mobile terminal apparatus 104 by the push notification function in this embodiment. If it is determined in step S1303 that the calculation result is not equal to or larger than the threshold value, that is, if it is determined that the mobile terminal apparatus 104 and the printer 106 are located at a short distance from each other, an operation unit which enables user selection is not displayed as in a notification region 1401. Instead, a message prompting the user to return to the location where the printer 106 is installed is displayed on a display unit 408, Paragraph 73; Thus, the notification requires user to see printer operational panel) in order to enable a mobile terminal apparatus to instruct control of the print processing in a printer remotely (Paragraph 5).  Therefore, based on Yamazaki in view of Sueshige, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sueshige with the system of Yamazaki in order to enable a mobile terminal apparatus to instruct control of the print processing in a printer remotely.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        November 17, 2022